729 N.W.2d 870 (2007)
Diane Lynn STOREY, f/k/a Diane Lynn Riemersma, f/k/a Diane Lynn Armstrong, Plaintiff-Appellee,
v.
Rodger Wayne RIEMERSMA, Defendant-Appellant.
Docket No. 132940. COA No. 273460.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the December 18, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND *871 this case to the Court of Appeals for consideration as on leave granted.